       Case 4:20-cv-00075-BMM-JTJ Document 12 Filed 05/19/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 LANNY and KRIS TREASURE,                      CV-20-75-GF-BMM-JTJ
 Plaintiffs,
                                                  ORDER
 vs.
 UNITED STATES OF AMERICA
 BUREAU OF INDIAN AFFAIRS, et
 al.,
 Defendants.


       Plaintiffs filed this action on August 26, 2020 (Doc. 1.) On January 25,
2021, a summons was issued for Defendant, United States of America Bureau of
Indian Affairs (BIA). (Doc. 2-1.) To date, Plaintiff has failed to provide the Court
with a return of service on the Defendant, BIA. Pursuant to Fed. R. Civ. P.
4(m),which states:

       If a defendant is not served within 90 days after the complaint is filed, the
       court — on motion or on its own after notice to the plaintiff — must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate period.
       This subdivision (m) does not apply to service in a foreign country under
       Rule 4(f) or 4(j)(1).

       IT IS HEREBY ORDERED that on or before June 21, 2021, Plaintiffs
shall file with the Court proof of service of summons and complaint on the
                                        -1-
     Case 4:20-cv-00075-BMM-JTJ Document 12 Filed 05/19/21 Page 2 of 2

Defendant, BIA, or show cause why Defendant, BIA, should not be dismissed
from this case, without prejudice.


        DATED this 19th day of May, 2021.




                                     -2-
